Citation Nr: 1522279	
Decision Date: 05/26/15    Archive Date: 06/11/15

DOCKET NO.  10-35 606	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a left knee disability, including as secondary to service-connected right knee disability. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Fleming, Counsel




INTRODUCTION

The Veteran served on active duty from January 1956 to October 1957.

This matter initially came before the Board of Veterans' Appeals (Board) from a July 2009 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Columbia, South Carolina, in which the RO reopened the Veteran's previously denied claim for service connection and denied the claim on its merits.  Jurisdiction of the claim was thereafter transferred to the RO in Atlanta, Georgia.  Following completion of the development directed in a March 2011 remand, the Board reopened the Veteran's claim and denied the claim on its merits in an October 2012 decision.  

The Veteran appealed the Board's determination to the United States Court of Appeals for Veterans Claims (Court), and in April 2013, the Veteran's representative and VA's General Counsel filed a Joint Motion to Vacate and Remand the October 2012 decision.  The Court granted the Joint Motion in April 2013 and remanded the claim to the Board.  The Board then remanded the claim in February 2014 for further evidentiary development and adjudication.  The Board instructed the agency of original jurisdiction (AOJ) to obtain an additional VA examination from an orthopedic specialist and then re-adjudicate the claim.  The AOJ obtained the identified opinion in May 2014.  It then provided the Veteran a supplemental statement of the case in July 2014, in which the AOJ again denied the Veteran's service connection claim.  The Board then sought a VHA medical expert opinion from an orthopedic specialist, which was obtained in January 2015.  The Board notified the Veteran of the VHA opinion and invited him to respond, which he did in March and April 2015.  Thus, there is compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The preponderance of the evidence is against a finding that the Veteran currently suffers from a left knee disability that is the result of a disease or injury in active duty service, nor is any left knee disability secondary to or aggravated by a service-connected disability.


CONCLUSION OF LAW

The Veteran does not have a left knee disability that was incurred in or aggravated by active duty service; his left knee disability is not proximately due to or the result of service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was enacted in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2014).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

In this case, the Board finds that all notification and development action needed to arrive at a decision has been accomplished.

In this respect, through an April 2009 notice letter, the Veteran received notice of the information and evidence needed to substantiate his claim.  Thereafter, he was afforded the opportunity to respond.  Hence, the Board finds that the Veteran has been afforded ample opportunity to submit information and/or evidence needed to substantiate his claim.

The Board also finds that the April 2009 notice letter satisfies the statutory and regulatory requirement that VA notify a claimant what evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  In the letter, the RO notified the Veteran that VA was required to make reasonable efforts to obtain medical records, employment records, or records from other Federal agencies.  The RO also requested that the Veteran identify any medical providers from whom he wanted the RO to obtain and consider evidence.  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  See also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (codified at 38 C.F.R. § 3.159) (removing the prior requirement that VA specifically ask the claimant to provide any pertinent evidence in his possession).  These requirements were met by the aforementioned April 2009 letter.  Further, the Veteran was provided notice in that letter regarding an award of an effective date and rating criteria.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

Nothing about the evidence or any response to the RO's notification suggests that the case must be re-adjudicated ab initio to satisfy the requirements of the VCAA.

The Board also points out that there is no indication that any additional action is needed to comply with the duty to assist in connection with the claim on appeal.  To that end, the Veteran's service treatment records, as well as all available post-service treatment records from VA treatment providers, have been obtained and associated with the claims file.  The Veteran also underwent VA examinations in July 2009, May 2011, and May 2014; reports of these examinations are of record.  The Board also obtained a VHA medical expert opinion from an orthopedic surgeon in January 2015.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, the Board finds that the VA examinations and VHA opinion obtained in this case are collectively adequate, as they are predicated on full physical examination as well as consideration of the medical records in the claims file and the Veteran's reported history.  The examinations considered all of the pertinent evidence of record, to include statements given by the Veteran, and provide explanations for the opinions stated.  Particularly, the January 2015 VHA medical expert opinion, which clarifies and reiterates the findings of the previous VA examiners, was issued by an orthopedic surgeon, who qualifies as an "orthopedic specialist."  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  Additionally, the Veteran and his representative have both submitted written argument.  Otherwise, neither the Veteran nor his representative has alleged that there are any outstanding records probative of the claim on appeal that need to be obtained.

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

II.  Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110, 1131 (West 2014).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  See 38 C.F.R. § 3.303(b) (2014).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2014).  In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  Further, it is not enough that an injury or disease occurred in service; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).

When arthritis is manifested to a compensable degree within a year of separation from qualifying service, it may be presumed to have been incurred in or aggravated by active military service.  38 C.F.R. §§ 3.307, 3.309 (2014).

A disability can be service connected on a secondary basis if it is proximately due to or the result of a service-connected condition.  See 38 C.F.R. § 3.310(a) (2014).  Moreover, secondary service connection may also be established by any increase in severity (i.e., aggravation) of a non-service-connected condition that is proximately due to or the result of a service-connected condition.  See 38 C.F.R. § 3.310(b) (2014); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995); Tobin v. Derwinski, 2 Vet. App. 34, 39 (1991).  Where a service-connected disability aggravates a non-service-connected condition, a claimant may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  See Allen, 7 Vet. App. at 448.  The Board notes that there was a recent amendment to the provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006).  The amendment sets the standard by which a claim based on aggravation of a non-service-connected disability by a service-connected one is judged.  Although VA has indicated that the purpose of the regulation was merely to apply the Court's ruling in Allen v. Brown, 7 Vet. App. 439, 446-449 (1995), it was made clear in the comments to the regulation that the changes were intended to place a burden on the claimant to establish a pre-aggravation baseline level of disability for the non-service-connected disability before an award of service connection may be made.  See 71 Fed. Reg. 52,745 (Sept. 7, 2006). 

Review of the medical evidence of record reflects that the Veteran's service treatment records are completely negative for any complaint, treatment, or diagnosis of a left knee disability.  To the contrary, the first indication in the record that the Veteran was having any problem with his left knee occurred in 1992, at which time he complained of knee pain but was found to have a normal left knee on radiological examination.  He was not diagnosed with arthritis in the left knee until 1999.  There is thus no medical evidence of a nexus between the Veteran's current left knee disability and his military service.  Accordingly, the Board will only address the theory of secondary service connection when deciding the issue presented on appeal, as this is the only theory reasonably raised by the evidence of record.  See Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009).

During his July 2009 VA joints examination, the Veteran reported that his left knee began to hurt in approximately 1992, and progressed until he required a knee replacement in 2009.  At the time of the examination, the Veteran complained of chronic swelling and warmth in the left knee joint.  The VA examiner diagnosed the Veteran with degenerative joint disease of the left knee and residuals of a left total knee replacement.  The VA examiner concluded, however, that he would be unable to opine whether or not the Veteran's left knee disorder was a secondary result of his service-connected residuals of a right total knee replacement without resort to mere speculation.  Specifically, the examiner noted that the Veteran's service treatment records were silent with regard to a left knee condition (there was an error in the original consult during service listing the left knee instead of the right, which was clarified by the orthopedic consultant).  The examiner noted some evidence of altered mechanics of ambulation in the post-service treatment records, including an August 2003 VA joints examination of the right knee that documented the Veteran's use of a cane for support but did not describe his gait; a February 2006 VA joints examination of the right knee, which stated that a cane or walking stick was occasionally used, particularly when more lengthy walking was required out in his fields, but found that the Veteran did not appear to have a significant abnormal gait so as to cause functional limitations; and an August 2002 outside medical record that documented the Veteran's use of a cane to ambulate.  However, the examiner found no objective evidence documenting that the cane was used solely for the right knee condition. 

The Veteran was afforded a second VA examination in May 2011.  At that time, he reported that his left knee pain began in 2009 without any particular trauma or cause.  He attributed this to his right knee condition.  The VA examiner opined that the Veteran's left knee osteoarthritis, status post total knee replacement, was less likely than not caused by, a result of, or aggravated by his active military service as well as by his service-connected right knee condition.  In support of this conclusion, the VA examiner noted that the Veteran's service treatment records were silent for any left knee complaints or conditions and that knee radiographs taken in July 1992 showed a normal left knee, 35 years after leaving active duty service.  Radiographs of the knees started showing minimal arthritic changes on the left in November 1999, 42 years after leaving active duty, at which time the Veteran was 63 years old, "an age when primary osteoarthritic changes can be seen in any person, whether or not they were ever in military service, and whether or not they had arthritis in the other knee."  Further, the examiner acknowledged the Veteran's contention that "the VA doctor that replaced my knee told me that the other knee would be affected as it would take up most of the load over time and need to be replaced."  The VA examiner noted, however, that an original statement to this effect by said physician was not associated with the Veteran's claims file.  Additionally, the examiner noted that literature review did not offer a basis for connecting the Veteran's left knee condition to the service-connected right knee, "especially after such a long interval where aging, occupational, sports/exercise and other activities no doubt left their imprint."

Because the record is unclear as to whether the July 2009 or May 2011 VA examinations were conducted by an orthopedic specialist, as directed by the Board in its March 2011 remand, an additional VA examination was obtained in May 2014.  At that time, the examiner diagnosed the Veteran with left knee status post total knee arthroplasty and noted his complaints of ongoing pain in the left knee that was worsened with activity.  The examiner opined that the Veteran's left knee disability is less likely than not due to or aggravated beyond the normal progression by his service-connected right knee disability.  In so finding, the examiner pointed out that arthritis of one knee is "not known to occur secondary to" arthritis in the opposite knee, with the exception of amputees.  The examiner also noted that there was a correlative relationship between undergoing arthroplasty of one knee and subsequently undergoing arthroplasty of the other knee but pointed out that the relationship was not known to be causative; rather, the examiner said that it would be "speculation" to assume such a relationship.  The examiner noted that age-related changes, repetitive use, trauma, and genetic predisposition can all lead to the need for a knee replacement.  The examiner further stated that, although the Veteran's left knee disability was "probably aggravated by his right knee condition, it is truly speculation to suggest it was aggravated beyond natural progression" (emphasis added).  The examiner based his findings on his "orthopedic knowledge and review of available literature."

The Board in October 2014 requested a VHA medical expert opinion from an orthopedic specialist, to ensure that the March 2011 remand directives were properly satisfied and to resolve any ambiguity in the record.  A VA orthopedic surgeon submitted an opinion in January 2015 in which he reiterated the findings of each of the previous VA examiners that the Veteran's left knee disability was not caused or worsened by his service-connected right knee disability.  In so finding, the orthopedist cited to multiple medical journal articles pointing out that gait alterations after meniscectomy such as the Veteran underwent on his right knee in service do not lead to knee damage in the opposite knee unless the alterations are due to "major displacement of the center of gravity while walking, significant shortening of a limb, and when these gait changes have been present for an extended period of time."  The orthopedist noted that, despite the contentions of the representative, no gait analysis had been conducted to establish that the Veteran had actually experienced a long-term or significant disturbance of balance, stance, posture, or gait prior to his left knee arthroplasty.  In so finding, the orthopedist noted that the very journal articles submitted by the Veteran's representative established that such a long-term or significant gait alteration was the only known correlative between knee arthroplasty and contralateral knee disability.  The orthopedist acknowledged that the Veteran had, on multiple occasions, been noted to use a cane at least occasionally but concluded that the mere use of a cane did not establish a gait alteration significant enough to cause damage to the Veteran's left knee.  The orthopedist further noted that there was no evidence of record to establish that the Veteran's cane was used "specifically for relief of symptoms in the unoperated left knee."  The orthopedist thus concluded, as did each of the VA examiners before him, that it was less likely than not that the Veteran's left knee disability was caused or aggravated by his service-connected right knee disability.

Upon consideration of the above evidence, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for a left knee disability.  Because the question of whether a disability such as arthritis of the left knee is related to another disorder, such as arthritis of the right knee or residuals of a right total knee arthroplasty, is a medical question requiring expertise, the Board relies upon the July 2009, May 2011, and May 2014 VA examiners' opinions and on the January 2015 VHA medical expert opinion.  The examination reports reflect that each examiner reviewed the Veteran's claims file and understood the medical questions asked by the originating agency.  Each VA examiner offered a clear rationale for their opinions that the Veteran's left knee disability was less likely than not related to or aggravated by his right knee disability, relying on both the Veteran's medical records and reported history and the examiners' own medical expertise.  The January 2015 VHA medical expert-an orthopedic specialist-fully agreed with the findings of the VA examiners, offering a clear and comprehensive rationale for his conclusions that the Veteran's left knee disability was less likely than not related to or aggravated by his right knee disability.  Specifically, the January 2015 VHA medical expert reasoned that current medical knowledge does not establish an etiological relationship between arthritis or arthroplasty in one knee and arthritis or arthroplasty in the opposite knee, in the absence of circumstances not present in the Veteran's case.  The orthopedist specifically rebutted the contentions of the Veteran's representative, explaining that the journal articles the representative submitted do not actually support the Veteran's contentions.  Importantly, the Board notes that the VA examiners' and VHA medical expert's opinions are uncontradicted by any medical evidence of record.  Thus, the Board finds persuasive the absence of competent medical evidence to support a finding of a nexus between the Veteran's left knee disability and his service-connected right knee disability.

In so finding, the Board acknowledges that the Court has held that a VA medical examiner's conclusions were of "questionable probative value" when the examiner failed to consider certain relevant information.  See Mariano v. Principi, 17, Vet. App. 305, 312 (2003).  The probative value of a medical professional's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  See Bloom v. West, 12 Vet. App. 185, 187 (1999); see also Black v. Brown, 5 Vet. App. 177, 180 (1995).  Here, the July 2009 VA examiner's nexus opinion was limited, in part, to speculation.  However, the Board can rely on an examiner's conclusion that an etiology opinion would be speculative, as long as the examiner explains the basis for such an opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).  An equivocal medical opinion may still be competent, and cannot be considered "non-evidence."  See Hogan v. Peake, 544 F.3d 1295 (Fed. Cir. 2008).  An etiological opinion, however, should be viewed in its full context and not characterized solely by the medical professional's choice of words.  See Perman v. Brown, 5 Vet. App. 237, 241 (1993); Lee v. Brown, 10 Vet. App. 336, 338 (1997).  The Court has pointed out that an absolutely accurate determination of etiology is not a condition precedent to granting service connection, nor is definite etiology or obvious etiology.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996). In short, despite the speculative July 2009 and May 2014 VA medical opinions, the Board finds that the opinions sufficiently demonstrate a negative nexus between the Veteran's currently diagnosed left knee disability and his service-connected right knee disability.  This is particularly so given the agreement among all the VA examiners and the January 2015 VHA medical expert.

Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Here, the Board finds that the conclusions advanced by the May 2011 and May 2014 VA examiners, as reiterated by the January 2015 VHA medical expert, are well supported by the evidence and thoroughly explained, with multiple references to the relevant evidence within the Veteran's claims file.  As such, the Board finds these opinions to be of significant probative value.

The Board has considered the Veteran's contentions that his left knee disability is related to his service-connected right knee disability.  The Veteran, however, has not demonstrated that he has any medical expertise to make such an opinion or render a diagnosis for a complex etiological question such as this, which requires testing and medical expertise to diagnose and ascertain etiology.  The Board notes that although the Veteran is competent to report symptoms, he does not have medical expertise and therefore cannot provide a competent opinion regarding diagnosis or causation of his claimed left knee disability.  As a layperson without the appropriate medical training and expertise, the Veteran is simply not competent to provide a probative opinion on a medical matter such as the etiology of arthritis in relation to an additional disability.  See Bostain v. West, 11 Vet. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992). 

In reaching its conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the Veteran's claim of service connection for a left knee disability, that doctrine is not helpful to the Veteran in this instance.  See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for a left knee disability is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


